                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6                                             SAN JOSE DIVISION

                                   7

                                   8       J. S., et al.,                                     Case No. 19-cv-06668-VKD
                                                            Plaintiffs,
                                   9
                                                                                              ORDER GRANTING PETITION FOR
                                                     v.                                       APPROVAL OF MINOR'S
                                  10
                                                                                              COMPROMISE
                                  11       SANTA CLARA COUNTY OFFICE OF
                                           EDUCATION, et al.,                                 Re: Dkt. No. 1
                                  12
Northern District of California




                                                            Defendants.
 United States District Court




                                  13

                                  14             J.S., a minor, and Terre S., J.S.’s mother and guardian ad litem, petition the Court for

                                  15   approval of their settlement, reached prior to litigation, with the Santa Clara County Office of

                                  16   Education (“SCCOE”) and the Evergreen School District (“District”). Dkt. No. 1. SCCOE and

                                  17   the District join in the petition. Upon consideration of the petition and supporting papers, the

                                  18   Court grants the petition, finding that the settlement is fair and reasonable.1
                                  19             According to the petition, J.S. is fifteen years old and has been diagnosed with autism

                                  20   spectrum disorder, Tourette’s Syndrome and other disorders. Dkt. No. 1 at 2. On May 30, 2019,

                                  21   Terre S. filed an administrative claim, on J.S.’s behalf, against Santa Cruz City Schools

                                  22   (“SCCS”),2 SCCOE and the District, alleging that they denied J.S. a free appropriate public

                                  23   education (“FAPE”)3 during the 2018-2019 school year by, among other things, failing to provide

                                  24
                                       1
                                  25    All parties have expressly consented that all proceedings in this matter may be heard and finally
                                       adjudicated by a magistrate judge. 28 U.S.C. § 636(c); Fed. R. Civ. P. 73.
                                  26   2
                                        J.S. and Terre S. have separately settled their claims against SCCS. That settlement agreement is
                                  27   not before the Court in this matter. Dkt. No. 1 at 2-3.

                                  28
                                       3
                                        Under the Individuals with Disabilities in Education Act (“IDEA”), children with disabilities are
                                       entitled to a FAPE. See 20 U.S.C. § 1412(a)(1); see also 20 U.S.C. § 1401(9).
                                   1   J.S. with a timely educational placement or to offer placement in the least restrictive environment;

                                   2   to timely convene an individualized education program (“IEP”) team meeting, or to implement his

                                   3   IEP; to offer adequate goals, services and assistive technology; to conduct a behavioral

                                   4   assessment; and to make a clear written offer. Dkt. No. 1-1.

                                   5          Additionally, Terre S. says that on June 26, 2019 she filed a tort claim, under California

                                   6   Government Code section 910, seeking damages arising from a January 31, 2019 incident in

                                   7   which an SCCOE employee allegedly verbally and physically assaulted J.S. Dkt. No. 1 at 3; Dkt.

                                   8   No. 1-1 ¶ 52. During that incident, J.S. reportedly sustained injuries to his kneecaps that required

                                   9   follow-up care, but his alleged injuries are primarily mental and emotional in nature. Had the

                                  10   parties not settled their dispute, Terre S. and J.S. state that they would have filed a lawsuit

                                  11   asserting claims for discrimination under Section 504 of the Rehabilitation Act, 29 U.S.C. § 701,

                                  12   et seq., Title II of the Americans with Disabilities Act, 42 U.S.C. § 12131, et seq., and the
Northern District of California
 United States District Court




                                  13   California Unruh Civil Rights Act, as well as claims for violation of J.S.’s rights under the Fourth,

                                  14   Eighth and Fourteenth Amendments of the U.S. Constitution.

                                  15          The parties’ proposed settlement requires SCCOE and the District to establish a settlement

                                  16   fund of $21,500 to be allocated as follows:

                                  17               •   $9,000, or approximately 42% of the settlement, will be paid as fees to J.S.’s and

                                  18                   Terre S.’s counsel. Counsel states that the total fees and costs incurred to date are

                                  19                   $26,565, including those incurred in pursuing the administrative claim. Dkt. No. 1-

                                  20                   2 ¶ 3; Dkt. No. 1-3 ¶ 6.

                                  21               •   The remaining $12,500 will be distributed to J.S. and Terre S. Of that sum, $5,500

                                  22                   is intended to settle the tort claim and will be paid directly to Terre S., who avers

                                  23                   that she will use those funds to secure trauma therapy for J.S. Dkt. No. 1-2 ¶ 3;

                                  24                   Dkt. No. 1-4 ¶ 11. The remaining $7,000 is intended to cover J.S.’s qualified

                                  25                   educational expenses until those funds are depleted, or through June 30, 2021,

                                  26                   whichever occurs first. Dkt. No. 1-2 ¶ 3.

                                  27   The settlement is conditioned upon approval by SCCOE’s insurer, as well as by this Court. Id.

                                  28   ¶¶ 18-19.
                                                                                          2
                                   1          “District courts have a special duty, derived from Federal Rule of Civil Procedure 17(c), to

                                   2   safeguard the interests of litigants who are minors.” Robidoux v. Rosengren, 638 F.3d 1177, 1181

                                   3   (9th Cir. 2011). “In the context of proposed settlements in suits involving minor plaintiffs, this

                                   4   special duty requires a district court to ‘conduct its own inquiry to determine whether the

                                   5   settlement serves the best interests of the minor.’” Id. (quoting Dacanay v. Mendoza, 573 F.2d

                                   6   1075, 1080 (9th Cir.1978)). “In other words, in this context, the fairness determination is an

                                   7   independent, not a comparative inquiry.” Id. at 1182. Thus, courts must “focus[] on the net

                                   8   recovery of the minor plaintiffs under the proposed agreement,” and “limit the scope of their

                                   9   review to the question whether the net amount distributed to each minor plaintiff in the settlement

                                  10   is fair and reasonable, in light of the facts of the case, the minor’s specific claim, and recovery in

                                  11   similar cases.” Id. at 1181-82. “Most importantly, the district court should evaluate the fairness

                                  12   of each minor plaintiff’s net recovery without regard to the proportion of the total settlement value
Northern District of California
 United States District Court




                                  13   designated for adult co-plaintiffs or plaintiffs’ counsel—whose interests the district court has no

                                  14   special duty to safeguard.” Id. at 1182. Although the Ninth Circuit expressly limited its holding

                                  15   in Robidoux to cases involving the settlement of a minor’s federal claims, see id. at 1179 n.2,

                                  16   courts in this district have applied the Robidoux standard in cases involving the settlement of both

                                  17   federal and state claims. See J.R. by and through Ringer v. Lakeport Unified Sch. Dist. No. C18-

                                  18   06211 WHA, 2019 WL 6219034, at *2 (N.D. Cal. Nov. 21, 2019) (citing cases).

                                  19          In view of the facts of this case and the nature of J.S.’s alleged injuries, the proposed

                                  20   settlement is fair, reasonable and proper. Under the terms of the parties’ agreement, the net

                                  21   settlement available to J.S. and Terre S. is $12,500, which is to be used to obtain trauma therapy

                                  22   for J.S. and to reimburse his qualified educational expenses. This appears to be commensurate

                                  23   with settlements approved in similar cases. See, e.g., C.F. v. San Lorenzo Unified Sch. Dist., No.

                                  24   16-cv-01852-RS, 2016 WL 4521857 (N.D. Cal. Aug. 29, 2016) (approving the minor’s

                                  25   compromise of his IDEA claim in the amount of $65,000, of which $10,000 was allocated to the

                                  26   minor for his educational services and $55,000 of which would pay for attorneys’ fees); Colbey T.

                                  27   v. Mt. Diablo Unified Sch. Dist., No. C11-03108 LB, 2012 WL 1595046 (N.D. Cal. May 2, 2012)

                                  28   (approving a minor’s compromise of his civil rights, ADA and Rehabilitation Act claims for a
                                                                                          3
                                   1   total of $29,000, of which $350 was allocated to attorney’s fees, with the remaining $28,650 to be

                                   2   held in a trust account for the minor’s counseling, therapy, educational and other expenses). The

                                   3   Court also recognizes some value in the parties’ early resolution of this matter, without incurring

                                   4   the additional time and expense of potentially protracted litigation in which the nature and extent

                                   5   of J.S.’s claimed injuries likely would have been challenged by SCCOE and the District.

                                   6           Based on the foregoing, the petition for approval of minor’s compromise is granted. The

                                   7   Clerk shall close this file.

                                   8           IT IS SO ORDERED.

                                   9   Dated: December 20, 2019

                                  10

                                  11
                                                                                                    VIRGINIA K. DEMARCHI
                                  12                                                                United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
